George R. Wadley, D.V.M., Chairman Veterinary Medical Examining Board One Natural Resources Drive Little Rock, Arkansas 72215
Dear Dr. Wadley:
This Office acknowledges receipt of your request for an official opinion concerning Act 774 of 1987.  Act 774 of 1987 authorizes the Veterinary Medical Examining Board to impose civil penalties not to exceed $5,000 upon licensed veterinarians who have been determined to have violated the Veterinary Medical Practice Act or the regulations promulgated thereunder.  This Act, which did not have an emergency clause, took effect on July 10, 1987.
Your question is whether the Veterinary Medical Examining Board may apply the civil penalty in cases where the act or acts which were violative of the Veterinary Medical Practice Act occurred prior to the effective date of Act 774 of 1987.
The answer to your questions turns on whether Act 774 of 1987 may be applied retroactively.  It is a rule of statutory construction that statutes will be considered to have perspective operation only unless legislative intent to the contrary is clearly expressed or necessarily implied from the language used. Arkansas Rural Medical Practice Student Loan and Scholarship Board v. Luter, 292 Ark. 259, 729 S.W.2d 402 (1987); Abrego v. United Peoples Federal Savings and Loan Association, 281 Ark. 308,664 S.W.2d 858 (1984).  No wording found in Act 774 of 1987 shows a clear legislative intent that the new civil penalty be imposed upon persons whose violation of the law had occurred prior to the creation of this penalty.  Furthermore, the new civil penalty is inherently penal in nature.  The long-standing rule is that statutes of a criminal or a penal nature will not be construed to have a retrospective operation unless the intentions of the legislature to give them such operation is expressed in clear and unequivocable language.  U.S. v. Starr, Fed. Case No. 16, 379, Hemp. 469 (C.C. Ark. 1846).
It is the opinion of this Office that the civil penalties created by Act 774 of 1987 may be imposed only where the violation of the Veterinary Medical Practice Act occurred after July 20, 1987.
The foregoing opinion, which I hereby approve, was prepared by Assistant Attorney General Arnold M. Jochums.